Order, so far as appealed from, unanimously modified by granting plaintiff’s motion to modify the demand for a bill of particulars by eliminating therefrom the following items: 1 (a), 2 (a), 2 (e), 5, 7 (c), 8, 9 (e), 12 (a), 12 (c), 12 (d), 12 (f to 1), 13 (b) and 13 (c), and as *766so modified affirmed, with twenty dollars costs and disbursements to the plaintiff. Verified bill of particulars to be served within ten days after service of order with notice of entry thereof. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.